 Case: 1:20-cv-00251-TSB-KLL Doc #: 27 Filed: 01/27/21 Page: 1 of 2 PAGEID #: 133




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

DERRICK SWEETING,                             :      Case No. 1:20-cv-251
                                              :
       Plaintiff,                             :      Judge Timothy S. Black
                                              :
vs.                                           :      Magistrate Judge Karen L. Litkovitz
                                              :
WARDEN RICHARD ERDOS,                         :
                                              :
       Defendant.                             :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 24)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on November 20, 2020, submitted

a Report and Recommendation. (Doc. 24). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 24) should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 24) is hereby ADOPTED;

       2.     Plaintiff’s filing (Doc. 23) is construed as a motion for relief from judgment
              under Rule 60(b)(6) and GRANTED;
Case: 1:20-cv-00251-TSB-KLL Doc #: 27 Filed: 01/27/21 Page: 2 of 2 PAGEID #: 134




     3.    The Court VACATES its decision and entry adopting the report and
           recommendation (Doc. 21), and the Clerk is DIRECTED to vacate its
           corresponding judgment (Doc. 22); and

     4.    Plaintiff’s filing (Doc. 23) is construed as a motion to extend by sixty days
           the deadline to object to the report and recommendation and GRANTED.
           Plaintiff shall have up to and including sixty days from the date of this
           order to file objections to the report and recommendation (Doc. 20).


     IT IS SO ORDERED.

Date: 1/27/2021                                            s/Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                          2
